Citation Nr: 1825594	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from October 1966 to October 1968.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2013 rating decision in which the Department of Veteran Affairs (VA) St. Louis, Missouri, Regional Office (RO) denied entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss did not manifest in service or within one year following service, and the weight of the probative evidence is against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may also be presumed for chronic diseases, enumerated under 38 C.F.R. § 3.309 (a), which are presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

The Veteran contends that his current bilateral hearing disability is due to his period of service.

Turning to the record of evidence, in November 2013, the Veteran was afforded a VA hearing examination.  The audiologist reported the following puretone thresholds (in decibels):


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
40
60
85
LEFT
5
15
40
60
75

The examiner noted 90 percent word recognition for the right ear and 90 percent word recognition for the left ear.

The examiner determined that the Veteran had a diagnosis of sensorineural hearing loss in both ears.  The examination also showed an auditory threshold of 40 decibels or greater at the frequencies of 2000, 3000 and 4000 Hertz in both the right ear and left ear.  Therefore, the audiograms establish a hearing loss disability in each ear for VA purposes.  See 38 C.F.R § 3.385.

As a current hearing loss disability has been confirmed, the Veteran must still meet the elements of an in-service incurrence and a nexus between the current disability and the in-service incurrence.  The Veteran's DD 214 indicates that his MOS includes artillery infantry.  The MOS is consistent with in-service noise exposure.  Therefore, in service noise exposure has been established.

Turning to the third element of service connection, a nexus must be established.  In an August 2013 correspondence, the Veteran stated that not only was the ringing in his ears getting worse, but his hearing was not as sharp as it had been.  The Veteran went on to state that he has had hearing tests over the years, and the results have not been favorable.

In a November 2013 VA examination, the examiner stated that the Veteran's MOS is consistent with noise exposure and he did participate in combat.  The examiner went on to state that the noise did not result in hearing loss.  The examiner explained that, when comparing the entrance evaluation in 1966 and the discharge evaluation in 1968, a significant shift in thresholds did not occur 500-4000 Hertz for either ear.  The examiner states that both the entrance and discharge evaluations showed hearing within normal limits at 500-4000 Hertz bilaterally.  The examiner also noted the Veteran reported he worked as an electrician and thermographer for forty-four years and reported wearing hearing protection.  The examiner stated that, when evaluating his current degree of hearing loss, one cannot rule out contributions from his occupational noise exposure and aging effects.  For these reasons, the examiner determined that the Veteran's current hearing disability was less likely than not caused by or the result of an event in military service.

In a January 2014 Notice of Disagreement, the Veteran stated that his bilateral hearing loss began during his initial individual training in the military.  He stated that he was also a forward observer in combat operation during Vietnam and experienced hearing loss.  The Veteran went on to state that he had not received any audio examinations in 1966 and 1968.

After consideration of the record, the Board finds that evidence weighs against a grant of service connection for hearing loss. The medical evidence does not establish a nexus between the Veteran's in-service noise exposure and his current hearing disability.  The Veteran's hearing was within normal limits at both his entry and separation from service.  Moreover, the November 2013 examination indicates that the Veteran's post-separation noise exposure and aging may contribute to the Veteran's current hearing loss.  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection. Thus, the criteria for service connection have not been met.

The Board notes that in a June 2015 brief, the Veteran, through his representative, challenged the veracity of the Veteran's entry audiogram results, stating that because a copy of the results was written in a different type of pen, there is evidence that the document was changed at a later point.  The Veteran's representative further stated that this discrepancy is consistent with the Veteran's assertion that he never had an examination.  The Board may presume that government officials "have properly discharged their official duties," see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Moreover, the Board notes that, even when giving the Veteran the benefit of the doubt, the assertion does not negate the separation examination, which establishes that the Veteran had hearing within normal limits at the time of separation. 

The Board has considered the Veteran's contention that his period of service resulted in his current bilateral hearing loss disability.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining the etiology of sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed sensorineural hearing loss is related to his service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss disability is related to his military service.

The Board has considered whether presumptive service connection is warranted for the Veteran's hearing loss disability.  See 38 C.F.R. 3.309.  However, the record fails to show that sensorineural hearing loss was manifested to a degree of 10 percent within the one year following his service discharge in October 1968.  The November 2013 examiner stated that, in reviewing the Veteran's record, he found that the Veteran's hearing was within normal limits across all frequencies at separation.  Moreover, the findings of hearing loss are dated more than 20 years after service.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). As such, the Board does not find evidence of continuity of symptoms in the years following service, and service connection is not warranted on a presumptive basis or on the basis of continuity of symptomatology.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


